NO. 07-06-0294-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                FEBRUARY 16, 2007
                          ______________________________

                          PAUL MICHAEL BENZ, APPELLANT

                                             V.

               TEXAS DEPARTMENT OF PUBLIC SAFETY, APPELLEE
                     _________________________________

           FROM THE COUNTY COURT AT LAW OF GILLESPIE COUNTY;

                 NO. 1115; HONORABLE MARK STROEHER, JUDGE
                       _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


       On May 5, 2006, appellant Paul Michael Benz filed his notice of appeal. The appeal

was transferred to this Court on July 19, 2006.


       By letter dated November 3, 2006, we notified appellant that he had failed to file his

brief or a motion for extension of time by the October 25, 2006 deadline and noted that

“unless the brief, or a response reasonably explaining appellant’s failure to file its brief,

together with a showing that appellee has not been significantly injured due to such failure,
is received on or before Monday, November 13, 2006, the appeal will be subject to

dismissal for want of prosecution.” TEX . R. APP . P. 38.8(a).


       In response to this Court’s letter, appellant filed a motion for extension of time to file

appellant’s brief. By letter dated November 16, 2006, we granted appellant’s motion and

extended the deadline to file his brief to December 28, 2006. On January 3, 2007,

appellant filed another motion for extension of time to file appellant’s brief. By letter dated

January 5, 2007, we granted appellant’s motion and extended the deadline to file his brief

to January 26, 2007, “with the admonition that additional extensions will not be granted

absent extreme and unusual circumstances.”


       No brief or further motion for extension of time to file appellant’s brief has been

received. Accordingly, notice having been given to all parties, we now dismiss the appeal

for want of prosecution. TEX . R. APP . P. 38.8(a)(1); 42.3.




                                                    James T. Campbell
                                                        Justice




                                               2